UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period September 30, 2007 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-12040 SUN HEALTHCARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 85-0410612 (State of Incorporation) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA92612 (949) 255-7100 (Address and telephone number of Registrant) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer x Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo x As of October 31, 2007, there were43,127,265 shares of the Registrant's $.01 par value Common Stock outstanding, inclusive of 10,182 shares of treasury stock. 1 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Index Page Numbers PART I.FINANCIAL INFORMATION Item 1. Financial Statements: 3-4 Consolidated Balance Sheets (unaudited) As of September 30, 2007 As of December 31, 2006 Consolidated Statements of Operations (unaudited) 5-6 For the three months ended September 30, 2007 and 2006 For the nine months ended September 30, 2007 and 2006 Consolidated Statements of Cash Flows(unaudited) 7 For the three months ended September 30, 2007 and 2006 For the nine months ended September 30, 2007 and 2006 Notes to Consolidated Financial Statements(unaudited) 8-39 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 40-55 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 55 PART II.OTHER INFORMATION Item 1A. Risk Factors 56 Item 5. Other Information 56 Item 6. Exhibits 56-57 Signature 58 STATEMENT REGARDING FORWARD LOOKING STATEMENTS Information provided in this Quarterly Report on Form 10-Q (this "10-Q") contains "forward-looking" information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the "Act").All statements regarding our expected future financial position, results of operations, cash flows (including our ability to continue to generate positive cash flows from operations), our integration of the operations of Harborside Healthcare Corporation, indebtedness, lease obligations and liquidity, financing plans, business strategies, budgets, estimates of critical accounting policies, projected costs and capital expenditures, competitive position, growth opportunities, the anticipated impact of changes in Medicare, Medicaid and other governmental reimbursement programs and the impact of regulatory initiatives that may affect our business, our ability to defend lawsuits, the ability of our self-insurance programs to satisfy claims, plans of management for future operations and words such as "anticipate," "believe," "plan," "estimate," "expect," "intend," "may" and other similar expressions are forward-looking statements.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the "safe harbor" provisions of the Act.We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. We caution investors that any forward-looking statements made by us are not guarantees of future performance.Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements. Such material differences may result from the factors described in our 2006 Annual Report on Form 10-K/A (see "Item 1A - Risk Factors") and Part II, Item 1A herein and other factors that are unknown to us or may be beyond our control.Such risks should be carefully considered before any investment is made in our securities.Given these risks and other uncertainties, we can give no assurances that any of the events or circumstances described in our forward-looking statements will in fact transpire, or that the impact of such events or circumstances will be material to our business and financial condition.Therefore undue reliance should not be placed on such forward-looking statements. 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS (in thousands) (unaudited) September 30, 2007 December 31, 2006 (Note 1) Current assets: Cash and cash equivalents $ 85,053 $ 131,935 Restricted cash 40,318 32,752 Accounts receivable, net of allowance for doubtful accounts of $44,487 and $24,866 at September 30, 2007 and December 31, 2006, respectively 184,458 117,091 Inventories 6,966 4,808 Other receivables, net of allowance for doubtful accounts of $1,870 and $3,064 at September 30, 2007 and December 31, 2006, respectively 3,383 2,211 Assets held for sale 12,487 7,173 Prepaid expenses 7,113 3,304 Total current assets 339,778 299,274 Property and equipment, net of accumulated depreciation and amortization of $72,294 and $48,233 at September 30, 2007 and December 31,2006, respectively 691,665 217,544 Intangible assets, net of accumulated amortization of $5,161 and $6,799 atSeptember 30, 2007 and December 31, 2006, respectively 31,741 13,691 Goodwill 225,764 55,092 Restricted cash, non-current 6,873 29,083 Other assets, net 7,115 6,739 Total assets $ 1,302,936 $ 621,423 See accompanying notes. 3 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY (in thousands, except share data) (unaudited) September 30, 2007 December 31, 2006 (Note 1) Current liabilities: Accounts payable $ 52,578 $ 43,400 Accrued compensation and benefits 61,954 42,723 Accrued self-insurance obligations, current portion 46,772 48,689 Income taxes payable 11,008 8,799 Liabilities held for sale 4,038 1,672 Other accrued liabilities 77,499 33,736 Current portion of long-term debt: Company obligations 26,778 22,780 Clipper partnerships 812 736 Capital leases, current 832 494 Total current liabilities 282,271 203,029 Accrued self-insurance obligations, net of current portion 112,622 81,559 Long-term debt, net of current portion: Company obligations 643,901 100,067 Clipper partnerships 48,774 49,392 Capital leases, net of current 891 696 Unfavorable lease obligations, net of accumulated amortization of $13,077 and $13,558 at September 30, 2007 and December 31, 2006, respectively 13,061 13,423 Other long-term liabilities 26,778 26,712 Deferred income taxes 2,412 2,412 Total liabilities 1,130,710 477,290 Commitments and contingencies Minority interest 420 - Stockholders' equity: Preferred stock of $.01 par value, authorized 10,000,000 shares, no shares were issued or outstanding as of September 30, 2007 and December 31, 2006 - - Common stock of $.01 par value, authorized 125,000,000shares, 43,104,013 shares issued and 43,093,831 shares outstanding as of September 30, 2007 and 42,889,918 shares issued and 42,879,736 shares outstanding as of December 31, 2006 431 429 Additional paid-in capital 560,916 553,275 Accumulated deficit (387,322 ) (409,480 ) Accumulated other comprehensive loss (2,128 ) - 171,897 144,224 Less: Common stock held in treasury, at cost, 10,182 shares as of September 30, 2007 and December 31, 2006 (91 ) (91 ) Total stockholders' equity 171,806 144,133 Total liabilities and stockholders' equity $ 1,302,936 $ 621,423 See accompanying notes. 4 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) For the Three Months Ended September 30, 2007 September 30, 2006 Total net revenues $ 439,570 $ 252,777 Costs and expenses: Operating salaries and benefits 250,063 146,023 Self-insurance for workers' compensation and general and professional liability insurance 16,028 11,772 Operating administrative expenses 10,267 6,376 Other operating costs 91,199 50,993 Center rent expense 18,832 13,337 General and administrative expenses 16,877 12,580 Depreciation and amortization 10,051 4,941 Provision for losses on accounts receivable 3,455 2,270 Interest, net of interest income of $604 and $170, respectively 14,841 4,697 Loss (gain) on sale of assets, net 12 (87 ) Loss on contract termination - 975 Total costs and expenses 431,625 253,877 Income (loss) before income taxes and discontinued operations 7,945 (1,100 ) Income tax expense (benefit) 2,800 (169 ) Income (loss) from continuing operations 5,145 (931 ) Discontinued operations: Loss from discontinued operations, net of related taxes (578 ) (83 ) Gain (loss) on disposal of discontinued operations, net of related taxes 629 (180 ) Gain (loss) from discontinued operations, net 51 (263 ) Net income (loss) $ 5,196 $ (1,194 ) Basic earnings per common and common equivalent share: Income (loss) from continuing operations $ 0.12 $ (0.03 ) Income (loss) from discontinued operations, net - (0.01 ) Net income (loss) $ 0.12 $ (0.04 ) Diluted earnings per common and common equivalent share: Income (loss) from continuing operations $ 0.12 $ (0.03 ) Income (loss) from discontinued operations, net - (0.01 ) Net income (loss) $ 0.12 $ (0.04 ) Weighted average number of common and common equivalent shares outstanding: Basic 43,114 31,345 Diluted 44,266 31,345 See accompanying notes. 5 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) For the Nine Months Ended September 30, 2007 September 30, 2006 Total net revenues $ 1,136,758 $ 746,461 Costs and expenses: Operating salaries and benefits 646,692 431,812 Self-insurance for workers' compensation and general and professional liability insurance 34,505 28,965 Operating administrative expenses 28,353 21,007 Other operating costs 234,411 151,172 Center rent expense 53,280 38,813 General and administrative expenses 47,008 36,354 Depreciation and amortization 23,643 11,497 Provision for losses on accounts receivable 9,059 5,818 Interest, net of interest income of $2,929 and $439, respectively 28,901 14,140 Loss on sale of assets, net 23 156 Loss on extinguishment of debt, net 19 - Loss on contract termination - 975 Total costs and expenses 1,105,894 740,709 Income before income taxes and discontinued operations 30,864 5,752 Income tax expense 11,331 2,408 Income from continuing operations 19,533 3,344 Discontinued operations: Income from discontinued operations, net of related taxes 1,999 4,284 Gain (loss) on disposal of discontinued operations, net of related taxes 626 (375 ) Income from discontinued operations, net 2,625 3,909 Net income $ 22,158 $ 7,253 Basic earnings per common and common equivalent share: Income from continuing operations $ 0.46 $ 0.11 Income from discontinued operations, net 0.07 0.12 Net income $ 0.53 $ 0.23 Diluted earnings per common and common equivalent share: Income from continuing operations $ 0.45 $ 0.11 Income from discontinued operations, net 0.06 0.12 Net income $ 0.51 $ 0.23 Weighted average number of common and common Equivalent shares outstanding: Basic 42,072 31,252 Diluted 43,068 31,338 See accompanying notes. 6 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) For the For the Three Months Ended Nine Months Ended September 30,2007 September 30,2006 September 30,2007 September 30,2006 Cash flows from operating activities: Net income (loss) $ 5,196 $ (1,194 ) $ 22,158 $ 7,253 Adjustments to reconcile net income (loss) to net cash provided by operating activities, including discontinued operations: Depreciation 7,654 3,582 17,393 7,645 Amortization 2,482 1,796 6,508 5,153 Amortization of favorable and unfavorable lease intangibles (193 ) (376 ) (602 ) (1,134 ) Provision for losses on accounts receivable 3,520 2,823 9,780 7,215 (Gain) loss on disposal of discontinued operations, net (629 ) 180 (626 ) 375 Loss (gain) on sale of assets 12 (87 ) 23 156 Minority interest - - 50 - Restricted stock and share-based stock option compensation 990 732 2,684 1,739 Other, net (479 ) (15 ) (590 ) 15 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 5,647 5,756 (3,590 ) (11,962 ) Inventories - (7 ) - (2 ) Other receivables, net (1,588 ) 466 602 (997 ) Restricted cash (343 ) (3,581 ) 1,274 (3,869 ) Prepaids and other assets 4,057 3,594 11,158 (362 ) Accounts payable (10,378 ) (2,673 ) (17,221 ) (1,449 ) Accrued compensation and benefits 8,701 1,898 14,910 (2,676 ) Accrued self-insurance obligations (1,082 ) 3,882 (7,910 ) (5,918 ) Income taxes payable 930 (82 ) 8,317 6,746 Other accrued liabilities 1,386 (4,197 ) 17,066 (6,250 ) Other long-term liabilities (220 ) 403 (3,387 ) 1,613 Net cash provided by operating activities 25,663 12,900 77,997 3,291 Cash flows from investing activities: Capital expenditures (8,372 ) (5,458 ) (23,327 ) (14,083 ) Exercise of real estate purchase option (2,984 ) - (33,220 ) - Proceeds from sale of assets held for sale 500 942 5,989 942 Acquisitions, net of cash acquired 7,432 (3,120 ) (361,083 ) (3,356 ) Accrued acquisition costs - - 3,585 - Insurance proceeds received - 150 - 150 Proceeds from sale/leaseback - - - 838 Net cash used for investing activities (3,424 ) (7,486 ) (408,056 ) (15,509 ) Cash flows from financing activities: Net (repayments) borrowings under Revolving Credit Agreement (15,000 ) (1,486 ) (9,994 ) 24,368 Long-term debt borrowings - - 327,000 11,636 Long-term debt repayments (6,568 ) (2,655 ) (40,708 ) (23,219 ) Principal payments under capital lease obligations (271 ) (819 ) (929 ) (853 ) Net proceeds from exercise of employee stock options 116 320 781 499 Distribution of partnership equity - - (511 ) (123 ) Release of third-party collateral - - 25,640 - Distribution of minority interest - - (57 ) - Deferred financing costs - - (18,045 ) - Net cash (used for) provided by financing activities (21,723 ) (4,640 ) 283,177 12,308 Net increase (decrease) in cash and cash equivalents 516 774 (46,882 ) 90 Cash and cash equivalents at beginning of period 84,537 15,957 131,935 16,641 Cash and cash equivalents at end of period $ 85,053 $ 16,731 $ 85,053 $ 16,731 Supplemental Disclosures of Non-cash Investing and Financing Activities: For the three months ended September 30, 2007, in connection with the exercise of a real estate purchase option, we assumed a mortgage payable of $20,901 and reduced a note receivable by $2,889.For the nine months ended September 30, 2007, also in connection with the exercise of real estate purchase options, we assumed mortgages payable of $29,825 and reduced notes receivable by $7,487.See “Note 2 – Acquisition” for non-cash activity related to the Harborside acquisition. See accompanying notes. 7 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Nature of Business References throughout this document to the Company include Sun Healthcare Group, Inc. and our direct and indirect consolidated subsidiaries. In accordance with the Securities and Exchange Commission’s “Plain English” guidelines, this report has been written in the first person. In this document, the words “we,” “our,” “ours,” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. Business Sun Healthcare Group, Inc.’s subsidiaries are providers of long-term, subacute and related specialty healthcare in the United States.We operate through three principal business segments: (i) inpatient services, (ii) rehabilitation therapy services, and (iii) medical staffing services.Inpatient services represent the most significant portion of our business.We operated 213 long-term care centers in 25 states as of September 30, 2007. Other Information The accompanying unaudited consolidated financial statements have been prepared in accordance with our customary accounting practices and accounting principles generally accepted in the United States for interim financial statements.In our opinion, the accompanying interim consolidated financial statements present fairly our financial position at September 30, 2007, and the consolidated results of our operations and cash flows for the three-month and nine-month periods ended September 30, 2007 and 2006, respectively.We believe that all adjustments are of a normal and recurring nature with the exception of certain purchase accounting adjustments made in accordance with the provisions of Statement of Financial Accounting Standards No. 141, Business Combinations (“SFAS No. 141”) (see “Note 2 – Acquisitions”). These statements are unaudited, and certain information and footnote disclosures normally included in our annual consolidated financial statements have been condensed or omitted, as permitted under the applicable rules and regulations. Readers of these statements should refer to our audited consolidated financial statements and notes thereto for the year ended December 31, 2006, which are included in our Annual Report on Form 10-K/A for the year ended December 31, 2006 (the “2006 Form 10-K/A”). The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include determination of third-party payor settlements, allowances for doubtful accounts, self-insurance obligations, loss accruals, and income taxes. Actual results could differ from those estimates. Significant Accounting Policy – Income Taxes In accordance with Statement of Financial Accounting Standard No. 109,
